WHITAKER, J.
Plaintiff claims that his boy was bitten by a dog owned or was pay out $66.30 for medical services to the boy. The case was tried before the court and a jury. The jury returned a verdict for the plaintiff. The court set it aside, stating no specific grounds. There was ample evidence that the boy was bitten; that the amount of money for which the verdict was rendered was expended for medical services, etc.; that the defendants harbored the dog; that it had bitten others, of which defendants had notice; that it was kept as a watch dog, and was vicious. All the facts necessary to sustain plaintiff’s claim were testified to by witnesses.
The order should be reversed, with costs, and the judgment reinstated. All concur.